IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1496
                            Filed November 17, 2022


IN THE INTEREST OF A.H.,
Minor Child,

A.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Kimberly K.

Shepherd, District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      Patricia Rolfstad, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Dion D. Trowers, Assistant

Attorney General, for appellee State.

      Barbara Maness, Davenport, attorney and guardian ad litem for minor child.




      Considered by Bower, C.J., and Greer and Badding, JJ.
                                         2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights, asserting

termination is not in the child’s best interests. On our de novo review, see In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014), we affirm.

       The juvenile court terminated the mother’s parental rights to her six-year-

old child, A.H., on five separate grounds, including the mother’s substance abuse,

lack of contact with the child, and inability to resume care. The mother does not

contest the grounds for termination have been established.1             She claims

termination is not in the child’s best interests because of a continuing bond

between the mother and child. She argues termination was only requested after

the failure of a custody modification in concurrent district court proceedings.2

       Our best-interests analysis is guided by statute, giving “primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2) (2022). If the grounds

for termination are established, “we cannot deprive a child of permanency . . . by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” A.M., 843 N.W.2d at 112.

       From the time of removal in December 2020, the mother spiraled

downward, with a worsening mental-health condition exacerbated by self-


1 Because the mother does not contest grounds for termination have been proved
by clear and convincing evidence, we do not discuss this step of our analysis. See
In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).
2 A proposed joint stipulation for modification was filed in the concurrent

proceedings, but during a hearing on the matter, the mother made statements
withdrawing her consent, and the custody modification was denied.
                                         3


medication with opiates and then methamphetamine. Her problems affected her

visits with the child, and in May 2021, the child’s therapist recommended stopping

visits as they were harming the child. The mother has only seen the child briefly a

couple times since visits stopped. The mother recently engaged in outpatient

substance-abuse and mental-health programs and restarted medication for her

mental health. The custodial father testified he would allow contact if the mother

were clean and sober, but he was concerned she would not maintain sobriety

based on her history.

       The mother’s unresolved mental-health issues and relapsing substance-

abuse strongly affect her ability to parent the child in a healthy and consistent

manner. The mother loves the child deeply but is in no position to provide the safe,

stable home the child deserves. Termination of the mother’s parental rights will

best provide for the physical, mental, and emotional condition and needs of the

child and further the child’s long-term nurturing and growth. We thus affirm.

       AFFIRMED.